                                  1                                                                            JS-6
                                                                      UNITED STATES DISTRICT COURT
                                  2                                  CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5      Robert Carson et al.,
                                                        Plaintiff,                         2:21‐cv‐03447‐VAP‐ASx
                                  6
                                  7                     v.                                    JUDGMENT
                                  8      Safeco Insurance Company of Illinois, et

                                  9         al.,
                                                        Defendants.
                                 10
Central District of California
United States District Court




                                 11
                                 12
                                 13         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                 14         Pursuant to the Order Granting Defendant Safeco Insurance

                                 15   Company of Illinois’ Motion to Dismiss, IT IS ORDERED AND ADJUDGED

                                 16   that the action, Robert Carson et al. v. Safeco Insurance Company of

                                 17   Illinois, et al., 2:21-cv-03447-VAP-ASx, is DISMISSED WITH PREJUDICE.

                                 18   The Court orders that such judgment be entered.

                                 19
                                      IT IS SO ORDERED.
                                 20
                                 21
                                         Dated:     6/29/21
                                 22                                                      Virginia A. Phillips
                                                                                    United States District Judge
                                 23
                                 24
                                 25
                                 26



                                                                           1
